Case 2:18-cv-03861-FMO-JPR Document 127 Filed 12/31/20 Page 1 of 3 Page ID #:2402




 1   LAW OFFICES OF DALE K. GALIPO
 2   Dale K. Galipo, Esq. (SBN144074)
     dalekgalipo@yahoo.com
 3   21800 Burbank Blvd., Suite 310
     Woodland Hills, CA 91367
 4   Tel: (818) 347-3333
 5   Fax: (818) 347-4118

 6
                            UNITED STATES DISTRICT COURT
 7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    SHIRLEY SODERBERG,                            Case No.: 2:18-CV-3861-FMO-JPR

11                                                  [Hon. Fernando M. Olguin]
                        Plaintiff,
12         vs.                                      NOTICE OF CONDITIONAL
13                                                  SETTLEMENT AND JOINT
                                                    STIPULATION FOR A FURTHER
14    CITY OF LOS ANGELES, et al.,                  CONTINUANCE OF THE
                                                    DISCOVERY DATES IN THE EVENT
15                                                  THE SETTLEMENT IS NOT
                        Defendants.                 APPROVED
16                                                  [[Proposed] Order filed concurrently
17                                                  herewith]

18
19
20
           COME NOW, Plaintiff SHIRLEY SODERBERG, by and through her attorney
21
     of record, and Defendants CITY OF LOS ANGELES, et al., by and through their
22
     attorneys of record (“the Parties”) and hereby inform the Court that the parties have
23
     reached a conditional settlement in the above-referenced case as to all claims and
24
     parties. The settlement is conditioned on approval by the Los Angeles City Council.
25
     The City anticipates that the approval process will take approximately twelve weeks.
26
     If this settlement is approved, the parties will file a formal stipulation of dismissal
27
     with prejudice after Plaintiff’s counsel receives the settlement funds.
28
                                           -1-
         JOINT STIPULATION TO CONTINUE THE DATES PENDING SETTLEMENT APPROVAL
Case 2:18-cv-03861-FMO-JPR Document 127 Filed 12/31/20 Page 2 of 3 Page ID #:2403




 1         The Parties jointly agree and request a continuance of the discovery cutoff in
 2   this case, including because the Parties will need time to complete Sgt. Colomey’s
 3   deposition and also resolve their pending discovery dispute in the event that the
 4   settlement is not approved. Therefore, the Parties jointly agree and request a further
 5   continuance of the current March 5, 2021 discovery cutoff to July 5, 2021. The
 6   deposition of LAPD Sgt. Colomey is currently scheduled to take place on January 5,
 7   2021. The Parties have agreed to reschedule this deposition to a later date in the event
 8   that the settlement is not approved. The parties believe that good cause exists for this
 9   request for the reasons stated above.
10
11   IT IS SO STIPULATED.
12
13
14
15   DATED: December 31, 2020 MICHAEL N. FEUER, City Attorney
16                            KATHLEEN A. KENEALY, Chief Asst. City Attorney
                                     SCOTT MARCUS, Senior Assistant City Attorney
17                                   CORY M. BRENTE, Senior Assistant City Attorney
18                                By:          /S/ Cory M. Brente
                                       COLLEEN R. SMITH, Deputy City Attorney
19
                                  Attorneys for Defendants, LOS ANGELES POLICE
20                                DEPARTMENT and JOSEPH GOOSBY
21
22   DATED: December 31, 2020                LAW OFFICES OF DALE K. GALIPO
23                                                  /s/ Dale K. Galipo
                                      By: ________________________________
24                                          Dale K. Galipo
                                            Renee V. Masongsong
25
                                            Attorneys for Plaintiff
26
27
28
                                           -2-
         JOINT STIPULATION TO CONTINUE THE DATES PENDING SETTLEMENT APPROVAL
Case 2:18-cv-03861-FMO-JPR Document 127 Filed 12/31/20 Page 3 of 3 Page ID #:2404




 1                              SIGNATURE ATTESTATION
           Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the
 2
     content of this document is acceptable to all parties listed above, by and through their
 3
     counsel of record, and that I have obtained authorization from each party’s counsel to
 4
     affix their electronic signatures to this document.
 5
 6
                 /s/ Dale K. Galipo
           By: _______________________
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -3-
         JOINT STIPULATION TO CONTINUE THE DATES PENDING SETTLEMENT APPROVAL
